I am deeply honoured to address this supremely important Assembly on behalf of the President of the Republic of Botswana, Mr. Mokgweetsi Eric Keabetswe Masisi, and of our people.
Allow me, on behalf of my delegation, to join previous speakers in congratulating you, Sir, on your assumption of the presidency of the General Assembly at its seventy-fourth session. We are confident that we will benefit during your tenure of office from your able leadership and wealth of experience. You can count on my country’s support in the discharge of your mandate. Let me also take this opportunity to pay a special tribute to your predecessor, Her Excellency Ms. Maria Fernanda Espinosa Garces, for her sterling stewardship throughout the seventy-third session, which has just drawn to a close. She leaves behind a legacy we are convinced you will carry forward.
Botswana fully endorses the theme of the seventy-fourth session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”. It is both relevant and timely, as it reaffirms the key role of the multilateral system as the ultimate framework through which we can collectively transform our societies. This theme further challenges us as the global community to recommit to the noble goal of leaving no one behind, and to do our utmost to reach those furthest behind, which usually includes the vulnerable in our societies, such as women, youth and people with disabilities. My delegation is particularly pleased that the theme embodies the priorities you, Mr. President, have identified. We therefore concur that we should redouble our efforts to effectively tackle poverty and all forms of inequality. Inequality remains a problem in developing countries, including middle-income countries such as my own. Inequality and exclusion are threats to peace, therefore requiring that we all come together to urgently address them.
At the same time, we wish to acknowledge the pivotal role of quality education and the need to invest more in this sector to enable us to step up implementation of the 2030 Agenda for Sustainable Development. In that regard, we applaud your commitment, Sir, to leveraging high-level meetings — such as the summits on the Sustainable Development Goals (SDGs), climate action, universal health coverage and financing for development — to galvanize political commitment to urgently address the most pressing global challenges affecting our people and the planet. Such high-level engagements, involving as they do world leaders from Government, the private sector, academia and civil society, provide a unique opportunity to build and reinvigorate partnerships around our common development objectives.
We note with satisfaction that 2019 has been a significant year for SDG implementation, with a number of countries presenting their voluntary national reviews, indicating their status of implementation against the Goals. Botswana presented its review in 2017. We view the process as a valuable accountability mechanism to monitor progress towards the attainment of the SDGs, and we encourage its continuation.
Botswana, like many States Members of the United Nations, is facing many challenges, including extreme poverty and inequalities. In that regard, our Government continues to direct significant resources towards inclusive development and economic growth. Consequently, we have in place various policies and poverty-eradication programmes to support the most vulnerable in our society, such as orphans and people living with disabilities. The national voluntary review process was indeed instrumental in identifying the gaps and major challenges that still hinder our full implementation of the SDGs. Those challenges include youth unemployment, poverty, increasing social and economic inequalities, climate change and unsustainable patterns of consumption and production. The process further identified financing gaps. In that regard, we view public-private partnerships as critical for mobilizing resources for the implementation of the SDGs. It is equally important that we continue to work together to create an enabling global environment to ensure that all countries can participate in a fair and rules-based global trading system.
As already indicated, Botswana recognizes the importance of quality education, that is, education that empowers, fuels prosperity and positions citizens to be globally competitive. In recognition of that, Botswana has invested significantly in all levels of education. Indeed, we are pleased to report that we have successfully attained gender parity in access to education. However, much remains to be done. We must address issues including large class sizes, underresourced schools and institutions, old infrastructure and insufficient and outdated technologies. Those challenges are significant because it is only with quality education that a country can be a participant in, and beneficiary of, the fourth industrial revolution.
Climate change is indeed one of the greatest challenges we face today. We therefore commend the Secretary-General for convening two summits on climate change at the present session of the Assembly, involving world leaders and the world’s youth. They provided an opportunity for deliberations on climate change-related actions, addressing the reduction of greenhouse-gas emissions and achieving the target of net-zero emissions by 2050. The science is very clear: unless there is urgent action, climate change will reverse the many gains we have made in key sectors of our economy.
Botswana, like others African countries, is already experiencing the effects of climate change, including desertification, heat waves and recurrent droughts. As I address the Assembly today, Botswana and some of our neighbours have declared 2019 a drought year. Crops have failed and livestock are dying. Moreover, our neighbours Mozambique, Malawi and Zimbabwe suffered catastrophic impacts from Cyclone Idai, which resulted in significant loss of life and massive destruction of infrastructure and property. We take this opportunity to commend our subregion and the international community for the timely response they rendered in support of the countries affected by the cyclone. We note that rebuilding lives and livelihoods will take time, and therefore urge that support continue to be directed to those countries.
We also reiterate our deepest sympathies and condolences to the Government and the people of the Bahamas in the aftermath of Hurricane Dorian. It is clear that we need to adopt permanent mitigation and adaptation measures, as well as put in place robust response systems to collectively support affected countries.
Botswana remains fully committed to the Paris Agreement on Climate Change, in which we have anchored our national development objectives. In that regard, as part of our mitigation and adaptation drive, we have developed a climate change policy and strategy. Furthermore, in our intended nationally determined contribution, Botswana has committed to reducing greenhouse-gas emissions by 15 per cent by 2030, based on the 2010 baseline. We therefore appeal for concerted global action to support our efforts through the provision of technology, financing and capacity-building in order to achieve our intended nationally determined contributions.
Allow me to address an equally pressing environmental issue of major concern to Botswana. I must say, as we collectively grapple with finding prudent and innovative ways of managing our environment and its ecosystems for sustainable use, human-wildlife conflict is a serious challenge for Botswana and our subregion. Our elephant population has grown to unmanageable proportions and is now exceeding the carrying capacity of its designated area of habitat. Elephants are now aggressively encroaching on many human settlements around the country. Elephants outside national parks invade homes and farms, kill people and destroy property. Moreover, elephants within parks are destroying their own environment because of overpopulation.
Botswana has an outstanding track record in the conservation and protection of its wild flora and fauna. In that context, 40 per cent of our land is reserved as protected areas for wildlife and conservation. That demonstrates our steadfast commitment to protecting wildlife and curbing the illegal trade in wild species. That commitment comes at a huge cost and sacrifice. A multifaceted response with the support and understanding of our international partners is urgently required.
We fully concur that, as espoused in the founding principles of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES), people and States should and must be the best protectors of their own wild fauna and flora. In that regard, Botswana, together with the Southern Africa subregion, has been working tirelessly to find sustainable solutions.
As I already intimated, Botswana firmly believes that part of the solution lies in working with the very communities that live in, or are adjacent to, protected areas. Those communities must be supported to effectively coexist with wildlife and to enable them to contribute to anti-poaching efforts. That is indeed critical as competition for food and land between people and animals intensifies.
In an effort to bolster our elephant conservation and management efforts, Botswana and the countries of the subregion recently presented a proposal to allow a one-off sale of ivory from countries whose populations are currently listed in CITES appendix II. That prudent approach was regrettably rebuffed, despite our best efforts to demonstrate that revenues accruing from such sales of ivory stockpiles would be used in conservation efforts, just as in the past. We were therefore disappointed that much of the discussion at the eighteenth Conference of the Parties to CITES focused on increased restrictions on wildlife trade, when the fundamental purpose of the Convention is to regulate and facilitate international trade. Equally disheartening were attempts to extend the scope of the Convention in a manner that would infringe upon sovereign matters. That proposal, which did not succeed, sought to close all domestic ivory trade.
I cannot emphasize enough that, in order to deliver on our development aspirations to live in harmony with nature and ensure the sustainable use of our natural resources, we must facilitate the implementation of pragmatic natural resource-management plans that contribute to our national development agenda.
Botswana welcomes the convening of the High-level Dialogue on Financing for Development. In that regard, the United Nations should continue to pay special attention to the unique needs of least developed countries, landlocked developing countries, small island developing States (SIDS), middle-income countries and countries emerging from conflict.
We welcome the convening of the High-level Meeting to Review Progress Made in Addressing the Priorities of Small Island Developing States Through the Implementation of the SIDS Accelerated Modalities of Action (SAMOA) Pathway. That review will afford us an opportunity to reassess priorities, build on lessons learned and develop meaningful and transformative solutions.
Equally important is the high-level midterm review on the implementation of the Vienna Programme of Action on Landlocked Developing Countries for the Decade 2014-2024, which will be convened in December. The review will provide an opportunity for us to take stock of the progress made and to address challenges to the implementation of the Programme. At the national level, we consider the Programme to be a vital framework to further drive our development agenda through trade facilitation and greater access to global markets.
Botswana is of the view that South-South and triangular cooperation is a fundamental platform for enhancing cooperation among all countries for mutual benefit. We recognize its importance for sustainable development and that it is complementary to North-South cooperation. To this end, Botswana has developed a South-South and Triangular Cooperation Strategy. The Strategy will facilitate the exchange of knowledge and experiences, as well as leverage appropriate technologies to bolster national capacities to accelerate the implementation of the Sustainable Development Goals.
As a global leader in diamond mining, we stand firmly behind the Kimberley Process, an international mechanism set up to stem the flow of conflict diamonds and promote the legitimate diamond trade. We therefore look forward to chairing the Kimberley Process in 2021, and will work with all other members to strengthen its mechanisms. Furthermore, our priorities will include capacity-building for members of the Kimberley Process, especially those emerging from conflict.
As part of our commitment to a peaceful world order, Botswana recently became a State party to the Arms Trade Treaty. We have also just signed the Treaty on the Prohibition of Nuclear Weapons. That speaks to our commitment to contributing to global peace and security through complete disarmament by eliminating the illicit trade in conventional and nuclear weapons. Humankind should invest not in its own destruction but in its own prosperity.
The scourge of terrorism threatens to reverse hard-earned peace and security gains. We should spare no effort in the fight against terrorism in all its forms and manifestations. We note with satisfaction that the new Global Counter-Terrorism Coordination Compact will, among other things, provide capacity-building and technical assistance for developing countries, particularly in Africa. Similarly, we welcome the efforts of the United Nations Office on Drugs and Crime and the United Nations Office of Counter-Terrorism to address these challenges.
Botswana remains fully committed to combating all acts of terrorism and to resolutely confronting associated bad practices, such as illicit financial flows and money-laundering. However, we wish to caution that the de-risking approaches taken by Governments, correspondent banks and other financial institutions should take into consideration the unintended consequences of such measures, including discouraging the use of banking facilities, limited access to banking facilities and the possible collapse of small banks and economies. Moving forward, though, we will remain engaged with all relevant stakeholders to eliminate any deficiencies in our anti-money-laundering and counter-terrorism strategies.
As we strive for world peace and prosperity. I wish to affirm that Botswana aligns itself with the statement delivered on behalf of the United Republic of Tanzania, Chair of the Southern African Development Community, regarding the lifting of sanctions on Zimbabwe (see A/74/PV.10). There is no doubt that those prolonged sanctions gravely undermine the economy of Zimbabwe and inflict severe hardship on the ordinary people of that country. We also wish to note that sanctions against any country negatively affect not only the target country but also its neighbours and trading partners. The case of Zimbabwe is no exception.
In conclusion, it is evident that our multilateral system is under serious threat. We cannot deny that we are experiencing an unprecedented deterioration of the very common values that bind us together in the United Nations family, as enshrined in the Charter. It is imperative that we marshal our collective resolve to revive the culture of diplomacy, tolerance and mutual respect and fully embrace the strength of our diversity for the survival of our multilateral system. We therefore call for a restrengthening of the rules-based world order, anchored in the principles of international law and geared towards strengthening international cooperation for the prosperity of all nations, large and small. Botswana remains committed to the multilateral order and believes in a strong and effective United Nations as an Organization that is people-centred, representative, harmonious, accountable and anchored in the sovereign equality of nations.
As we look forward to the commemoration of the seventy-fifth anniversary of the founding of the United Nations, we must seize the opportunity to reconfirm that it remains as relevant today as it was at its founding in 1945.
Once again, I take this opportunity to reaffirm my Government’s commitment to attaining the Sustainable Development Goals and the African Union Agenda 2063 and to creating a better world characterized by shared prosperity and where no one is left behind.